Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision, by the respective parties hereto, upon an oral stipulation to the effect that the foreign value, as such value is defined in section 402 (c) of the Tariff Act of 1930, for the 60 x 10 cc Vials Gonadotrophic Factor #454, was Canadian $3.89 per vial, packed, and that there was no higher export value.
I therefore find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value for the 60 x 10 cc Vials Gonadotrophic Factor #454 was Canadian $3.89 per vial, packed. Judgment will be rendered accordingly.